UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 333-173537 Commission File Number MONTALVO SPIRITS, INC. (Exact name of registrant as specified in its charter) Nevada 27-4004890 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5301 N. Commerce Ave, Suite F, Moorpark, California (Address of principal executive offices) (Zip Code) 818-266-9286 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of February 13, 2014, the Registrant had 68,345,012 shares of common stock issued and outstanding. Table of Contents Page(s) PART I - FINANCIAL INFORMATION Item 1. Financial Statement 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II - OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES -i- Montalvo Spirits, Inc. (A Development Stage Company) December 31, 2013 and 2012 Index to the Consolidated Financial Statements Page(s) Consolidated Balance Sheets at December 31, 2013 (Unaudited) and March 31, 2013 1 Consolidated Statements of Operations for the Three Months and Nine Months ended December 31, 2013 and 2012 and for the period from April 4, 2011 (inception) through December 31, 2013 (Unaudited) 2 Consolidated Statement of Stockholders’ Equity (Deficit) for the period from April 4, 2011 (inception) through December 31, 2013 3 Consolidated Statements of Cash Flows for the Nine Months ended December 31, 2013 and 2012 and for the period from April 4, 2011 (inception) through September 30, 2013 4 Notes to the Consolidated Financial Statements (Unaudited)
